Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 24, 2002, which, inter alia, ruled that claimant was disqualified from receiving unemployment in*899surance benefits because he refused an offer of suitable employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because he declined an offer of suitable employment without good cause. Claimant declined a temporary employment agency’s offer of a position with a food company, claiming that the 20 to 25-mile commute was too far. Dissatisfaction with the length of a commute has been held not to constitute good cause for rejecting an otherwise suitable offer of employment (see Matter of Faillace [Commissioner of Labor], 308 AD2d 654 [2003]; Matter of Yates [Commissioner of Labor], 250 AD2d 917 [1998]). Although claimant’s version of why he refused the employment position differed from that of the temporary employment agency, this created a credibility issue for the Board to resolve (see Matter of Wagner [Sweeney], 238 AD2d 655, 655-656 [1997]). Furthermore, inasmuch as claimant failed to disclose the potential employment offer when certifying for benefits, we find no reason to disturb the Board’s finding that claimant made a willful false statement to obtain benefits (see Matter of Nappi [Commissioner of Labor], 260 AD2d 714 [1999]).
Cardona, P.J., Crew III, Feters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.